ON MOTION FOR REHEARING GRANTED

PER CURIAM.
The opinion of this court issued April 6, 2005 is withdrawn and the following substituted in its stead.
Defendant, Stephen Rolle, appeals an order denying his Florida Rule of Criminal Procedure 3.850 motion for post conviction relief. The defendant was convicted in 1998 of burglary of an unoccupied dwelling and resisting an officer without violence. This appeal is successive. We affirm the trial court’s order.
This is Stephen Rolle’s sixth motion to either correct illegal sentence or for post *782conviction relief. The trial court summarily denied defendant’s present motion ruling that the motion was successive finding that there has been at least one prior denial of the motion for post conviction relief, one denial of a request for a deferred ruling on a successive motion for post conviction relief, and a striking of the defendant’s pleadings concerning a successive motion for post conviction relief. We affirm the trial court’s order.
We find this appeal to be barred as successive and we affirm the trial court’s order.